DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
The information disclosure statement filed on 29 July 2020 does not fully comply with the requirements of 37 CFR 1.98(b) because:  items 1, 2, and 5 of Non-Patent Literature documents do not have the corresponding years of publication.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Per claim 4, line 2, “the snap schedule” lacks sufficient antecedent basis.  It would be more appropriate to replace “snap” with “snapshot”.
Per claim 5, line 2, “the snapshot” is ambiguous as line 3 of claim 1 teaches “snapshots of a data object”.  It would be more appropriate to insert “transmitted” between “the snapshot”.
Per claim 10, lines 2-3, both instances of “the snapshot” is ambiguous for the same reason set forth above for claim 5.  It would be more appropriate to insert “transmitted” between both instances of “the snapshot”.
Per claim 11, line 7, “the storage performance data” is ambiguous for the same reason set forth above for claim 1.
Per claim 12, line 8, “the storage performance data” is ambiguous for the same reason set forth above for claim 1.
Per claim 15, line 2, “the snap schedule” lacks sufficient antecedent basis.  It would be more appropriate to replace “snap” with “snapshot”.
Per claim 16, line 2, “the snapshot” is ambiguous as line 5 of claim 12 teaches “snapshots of a data object”.  It would be more appropriate to insert “transmitted” between “the snapshot”.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Maybee et al. [US 20180196831 A1] (hereinafter “Maybee”).
	Independent Claims:
	Per claim 1, Maybee teaches a method of backing up snapshots in a multi-cloud environment, the method comprising:
receiving storage requirements for snapshots of a data object (see paragraph [0043] for snapshots; note that the storage size of a snapshot file must always be known to the a file system such as Maybee’s ZFS file system, as this is one of the fundamental information that must be made available for any file stored in a storage system or transmitted between computer systems, see paragraphs [0080], [0091], [0096] and [0192 for cloud data object size);
accessing multiple cloud storage providers to obtain respective sets of storage performance data (see paragraph [0197] for detecting cloud stores’ performance issues);

transmitting a snapshot of the data object to the designated cloud storage provider for storage thereby (see paragraphs [0184]-[0185] and [0197] for migration between cloud stores; also see paragraphs [0043 and [0183] cloud storage of snapshots).
	Per claim 11, the claim is the computerized apparatus claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.
	Per claim 12, the claim is the computer program product claim (see Maybee, paragraph [0262]) corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.
	Dependent Claims:
	Per claim 2, Maybee further teaches receiving the storage requirements includes accepting administrator input by a graphical user interface (GUI) and storing the administrator input in a data structure (see paragraph [0197], lines 25-30, the migration may be initiated with a request or instruction received via an administrative user interface).
Per claim 3, Maybee further teaches generating snapshots of the data object in accordance with a snapshot schedule for the data object (see paragraph [0043] for seamless creation of snapshots to the cloud object store); and transmitting snapshots of the data object to the designated cloud storage provider in accordance with a backup schedule, the backup schedule operating independently of the snapshot schedule (see paragraph [0113] for full backup and incremental backup).
Per claim 4, Maybee further teaches the backup schedule performs backups of the data object less frequently than the snap schedule generates snapshots of the data object (see paragraphs [0043]-[0044] and [0113] for generating clones from snapshots).
Per claim 5, Maybee further teaches selecting the designated cloud storage provider is performed in response to generating the snapshot of the data object (see paragraph [0197], snapshots already stored in the cloud store may be the cause for the detected cloud storage size limit performance issue).
Per claim 7, Maybee further teaches accessing the cloud storage providers to obtain the respective sets of storage performance data includes obtaining any of data security, cost, and reliability information (see paragraph [0197] for detecting performance and reliability issues).
	Per claim 13, the claim is the computer program product claim corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis.
	Per claim 14, the claim is the computer program product claim corresponding to the method claim 3 and is rejected for the same reasons mutatis mutandis.
	Per claim 15, the claim is the computer program product claim corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis.
Per claim 16, the claim is the computer program product claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.
	Per claim 18, the claim is the computer program product claim corresponding to the method claim 7 and is rejected for the same reasons mutatis mutandis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maybee, and further in view of Prahlad et al. [US 20100332401 A1] (hereinafter “Prahlad”).
Per claim 6, Maybee further teaches selecting the designated cloud storage provider includes selecting different cloud storage providers at different times for backing up respective snapshots of the data object (see paragraphs [0184]-[0185] and [0197] for migration to another cloud store if certain performance issues are detected with a first cloud store), but does not specifically teach accessing the cloud storage 
	Per claim 17, the claim is the computer program product claim corresponding to the method claim 6 and is rejected for the same reasons mutatis mutandis.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maybee, and further in view of Dalela et al. [US 20200287804 A1] (hereinafter “Dalela”).
Per claim 8, Maybee does not specifically teach obtaining the respective sets of storage performance data repeatedly over time, wherein selecting the designated cloud storage provider includes performing a time series analysis on the respective sets of storage performance data, the designated cloud storage provider being selected based at least in part on the time series analysis.  Using time series analysis to determine performance in computer systems is a technique well known in the art before the effective filing date of the claimed invention.  Dalela teaches using time series analysis to determine and maintain an appropriate level of performance in a computer network system (see Dalela, paragraph [0003]).  It would have been to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Maybee with Dalela’s technique to ensure an appropriate level of performance in Dalela’s cloud 
	Per claim 19, the claim is the computer program product claim corresponding to the method claim 8 and is rejected for the same reasons mutatis mutandis.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maybee, and further in view of Agarwal [US 20190213123 A1] (hereinafter “Agarwal”).
Per claim 10, Maybee does not specifically teach transmitting the snapshot of the data object to the designated cloud storage provider includes specifying a retention interval for the snapshot, the snapshot configured to expire automatically upon expiration of the retention interval.  As Maybee already teaches cloud storage reaching storage limits is a performance issue, it should be apparent that deleting unused data such as expired snapshots would serve to reduce storage capacity consumption.  Agarwal teaches a method for deleting expiring snapshots within a cloud computing environment (see Agarwal, paragraph [0127]).  It would have been to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Maybee with Agarwal to in order to reduce storage capacity consumption by deleting expired snapshots.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maybee.
Per claim 9, Maybee teaches incremental backup and full backup to cloud storage providers (see paragraph [0113]) as well as selecting a designated cloud storage provider based on monitored cloud provider performance level (see paragraph [0197]).  Although Maybee does not specifically teach that selecting the designated 
	Per claim 20, the claim is the computer program product claim corresponding to the method claim 9 and is rejected for the same reasons mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SHAWN X GU/
Primary Examiner
Art Unit 2138

14 July 2021